Title: To Thomas Jefferson from Albert Gallatin, 29 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dr Sir
City of Washington 29 Augt. 1801
My child continuing very unwell, I sent him with Miss Nicholson about 16 miles out of town, mean to go there this evening, perhaps will take them as far as Frederick town & may not be back till Tuesday—therefore write a few lines to day.

Enclosed you will find the list of Warrants, copy of a late circular to the collectors, application from E. Sproat late inspector to be supervisor of N. West district, and a letter from Mr Newton. On receiving the last I wrote to Mr Wagner to issue a commission to Chisman. Sproat lives not in the proper place & has been, I believe, but an indifferent officer. I have written for information for a proper officer for that district.
Mr Meredith returned about a fortnight ago. From various petty circumstances, I judged it better to let him take his course & not to run the risk of offering him any thing in Philada. He has this day communicated a letter he writes to you, declaring his intention to resign latter end of October taking time to settle this quarter’s accounts, which is proper. Will it not be more gracious, that the offer of the office to Mr Habersham should come direct from you, instead of going through my channel? If you think so, you may write him at once by return of mail without waiting for his asking for it. If you think differently, please to write to me and I will act as you may direct. At all events I will not do nor say any thing till I hear from you.
Nothing new this week. I enclose a letter from Gen. Dearborn whose family situation is distressing. A Mr Tisdall, firm & leading republican from Hartford Connect. says that your answer to New Haven has done much good & that next months election will show that they have gained ground. The Maryld. Election of electors is next Monday week—the prospect favourable but not certain
With sincere respect & attachment Your very obt. Servt.
Albert Gallatin
